NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

      JOHN B. CORR AND JOHN W. GRIGSBY,
               Plaintiffs-Appellants,

                            v.
   METROPOLITAN WASHINGTON AIRPORTS
              AUTHORITY,
            Defendant-Appellee.
               __________________________

                       2011-1501
               __________________________

   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 11-CV-0389, Judge
Anthony J. Trenga.
               __________________________

                       ORDER

NEWMAN and DYK, Circuit Judges.

    After this matter was assigned to a panel of which we
are members, we discovered in the course of preparing for
oral argument that we are, or may be, putative members
of the as-yet uncertified plaintiff class, because we have,
or may have, paid tolls on the Dulles Toll Road in North-
ern Virginia since May of 2005.
CORR   v. METRO WASHINGTON AIRPORTS                       2


    We have considered whether we should recuse our-
selves from this case because of the possibility of class
membership. However, after reviewing the thoughtful
analyses of our colleagues on the Second and Ninth Cir-
cuits who have confronted similar situations, we believe
recusal in this case would be inappropriate, especially
given that the class is not yet certified and that it seems
likely that many judges on this court would qualify as
putative members of this potentially large class.

    We conclude that the appropriate course is to re-
nounce any financial interest that could arise from class
membership. See Suever v. Connell, 681 F.3d 1064 (9th
Cir. 2012) (Nelson, J.); Stern v. Gambello, 678 F.3d 797
(9th Cir. 2012) (Berzon, J.); In re Literary Works, 509 F.3d
136 (2nd Cir. 2007) (Walker, J.). Therefore, we (and in
the case of Judge Dyk, his spouse) announce that we will
forego any financial interests we may have in any future
settlement or adjudication resulting in any payment to
members of the class; will refuse to accept any future
payments made to the members of the putative class; and
waive any individual right to recover against the defen-
dants on the underlying claims alleged in this matter.


                                    FOR THE COURT

   September 24, 2012              /s/ Jan Horbaly

   Date                             Clerk

cc: Robert J. Cynkar, Esq.
    Stuart A. Raphael, Esq.